EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Jonas Jarvholm on January 12, 2022.
The claims have been amended as follows:
1.  (Currently Amended) A carpet comprising:
a greige good comprising:
i) a primary backing having a face and a back surface;
ii) a plurality of fibers attached to the primary backing material and extending from the face of the primary backing material and exposed at the back surface of the primary backing material; 
a precoat composition applied to the back surface of the primary backing material; and
a secondary backing system adjacent to the precoat composition, wherein the secondary backing system comprises:
	i) a secondary backing layer having a first surface and a second surface, wherein the secondary backing layer comprises a woven fabric, wherein polypropylene fibers or polyethylene terephthalate fibers, or a combination thereof are needle punched into the woven fabric to be extending from the first surface, wherein the polypropylene fibers or polyethylene terephthalate fibers, or a combination thereof are embedded within the precoat composition; and
	`ii) an engineered polymer film comprising a polypropylene core sandwiched between two outer layers of polyethylene, wherein the engineered film is directly laminated to the second surface of the secondary backing layer, wherein the secondary backing layer is preheated prior to the engineered film being directly laminated to the second surface of the secondary backing layer, wherein the engineered polymer film has a thickness of less than about 6 mils, wherein the engineered polymer film is continuous and free of perforations,
                   wherein the carpet is a broadloom carpet,


2-3. (Cancelled)

4. (Previously Presented) The carpet of claim 1, wherein the precoat composition comprises a thermoplastic dispersion or latex.

5. (Cancelled).

6. (Previously Presented) The carpet of claim 4, wherein the precoat comprises the latex comprising a carboxylated styrene-butadiene (XSB) latex copolymer, a styrene- butadiene resin (SBR) latex, a butadiene methyl methacrylate (BDMMA) latex, an acrylic latex, an acrylic copolymer, a styrene copolymer, or a combination thereof.

7. (Previously Presented) The carpet of claim 4, wherein the precoat composition further comprises a filler.

8. (Previously Presented) The carpet of claim 4, wherein the precoat comprises the thermoplastic dispersion having a total solids content in the range of from about 30 to 60% and wherein the precoat composition has a total solids content in the range of from about 50 % to about 90 %.

9. (Previously Presented) The carpet of claim 4, wherein the precoat composition comprises the thermoplastic dispersion, wherein the thermoplastic dispersion is a polyolefin dispersion.

10. (Previously Presented) The carpet of claim 4, wherein the precoat composition comprises the thermoplastic dispersion that is substantially free of latex.

11. (Previously Presented) The carpet of claim 4, wherein the precoat comprises the thermoplastic dispersion that is present in an amount in the range of from about 30 % to about 70 % by weight of the precoat composition.

12. (Original) The carpet of claim 7, wherein the filler is present in the precoat composition in an amount from about 100 to 700 dry parts based on 100 dry parts of the thermoplastic dispersion or the latex.

13. (Original) The carpet of claim 4, wherein the thermoplastic dispersion comprises a dispersion of a propylene block copolymer, ethylene block copolymer, or a combination thereof.

14. (Original) The carpet of claim 7, wherein the filler comprises one or more of calcium carbonate, aluminum trihydrate, barite, feldspar, cullet, fly ash, kaolin clay, and limestone.

15. (Previously Presented) The carpet of claim 1, wherein the precoat composition further comprises a surfactant and a rheology agent.

16. (Original) The carpet of claim 1, wherein the precoat composition is present in an amount of less than 30 oz/sy.

17-25. (Cancelled).

26. (Previously Presented) The carpet of claim 1, wherein the engineered polymer film is impermeable to gases. 

27-39. (Cancelled)

40. (Previously Presented) The carpet of claim 4, wherein the precoat comprises latex and wherein the carpet exhibits a wet delamination strength at an interface between the secondary backing layer first surface and the latex precoat composition, as measured according to ASTM 
wherein the substantially identical reference carpet is substantially identical to the carpet but for the presence of the polymer film applied to the second surface of the secondary backing material.

4l. (Original) The carpet of claim 1, wherein the carpet exhibits a wet delamination strength at an interface between the secondary backing layer first surface and the precoat composition that is at least 2 pounds/inch as measured according to ASTM D3936.

42. (Original) The carpet of claim 41, wherein the carpet exhibits a wet delamination strength at an interface between the secondary backing layer first surface and the precoat composition that is at least 5 pounds/inch as measured according to ASTM D3936.

43. (Cancelled)

44. (Currently Amended) A method of making a carpet comprising: 
(a) providing a greige good comprising: i) a primary backing component having a face surface and a back surface; and ii) a plurality of fibers attached to the primary backing component and extending from the face surface of the primary backing component; 
(b) applying a precoat composition to the back surface of the primary backing component to provide a precoated greige good;
(c) applying a first surface of a secondary backing layer to the precoated back surface of the primary backing component, wherein the secondary backing layer comprises a woven fabric, wherein polypropylene fibers or polyethylene terephthalate fibers, or a combination thereof are needle punched into the woven fabric to be extending from the first surface, wherein the polypropylene fibers or polyethylene terephthalate fibers, or a combination thereof become embedded within the precoat composition upon application of the first surface of a secondary backing layer to the precoated back surface of the primary backing component; and
directly to the second surface of the secondary backing layer, wherein the engineered polymer film has a thickness of less than about 6 mils, wherein the engineered polymer film is continuous and free of perforations,
wherein prior to step d) the secondary backing of the broadloom carpet is heated,
wherein the carpet is a broadloom carpet, wherein 

45. (Original) The method of claim 44, wherein step c) is performed before step d).

46-48. (Cancelled)

49. (Previously Presented) The method of claim 44, wherein the laminating is done at a temperature from about 300 to about 450 °F.

50- 89. (Cancelled).

90. (Previously Presented) The carpet of claim 9, wherein a filler is present in the polyolefin dispersion in an amount from about 100 to 700 dry parts based on 100 dry parts of the polyolefin dispersion.

91. (Previously Presented) The carpet of claim 9, wherein a filler is present in the polyolefin dispersion in an amount from about 150 to 350 dry parts based on 100 dry parts of the polyolefin dispersion.

92. (Previously Presented) The method of claim 44, wherein the heating of the secondary backing of the broadloom carpet is done at a temperature from about 120 °F to about 200 °F.

DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 15, 2021, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1 and 44 have been amended as requested.  Claims 2, 3, 5, 17-25, 33-39, 43, 46-48, and 50-89 have been cancelled.
Additionally, by the above Examiner’s Amendment, claims 1 and 44 have been amended and claims 2, 3, 5, 17-25, 27-39, 43, 46-48, and 50-89 have been cancelled.  Thus, the pending claims are 1, 4, 6-16, 26, 40-42, 44, 45, 49, and 90-92.
The RCE and Examiner’s Amendments are sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 3-6 of the last Office action (Final Rejection mailed July 15, 2021).  
Additionally, the Brumbelow Declaration Under 37 CFR 1.132 filed with the RCE on November 15, 2021, is sufficient to overcome the prior art claim rejections under 35 USC 103 based upon US 2001/0046581 issued to Brumbelow et al. as set forth in sections 9-13 of the last Office action.  Specifically, the Brumbelow Declaration establishes that said Brumbelow reference disclosed a polymer film layer that decreased water permeability, but not a water impermeable barrier, due to pin holes in said polymer film (Brumbelow Declaration, section 13). The Brumbelow Declaration, in conjunction with the two previously filed Coon Declarations Under 35 USC 1.132 (filed April 1, 2021 and June 3, 2021), also establishes the criticality of the step of preheating the secondary backing prior to lamination of the polymer film thereto (Brumbelow Declaration, section 20).  The Brumbelow Declaration asserts that such a preheating step would have likely been counterproductive in the Brumbelow ‘581 invention (Brumbelow Declaration, sections 21 and 22).  
The above Examiner’s Amendment adds a preheating method limitation to product claim 1.  Based upon the information provided by the Coon and Brumbelow Declarations, said method limitation in the product claim is given patentable weight in that preheating the secondary backing produces a structurally different product than the products made without said preheating step (i.e., water impermeable film backing versus water permeable film backing).  
Furthermore, the above Examiner’s Amendment limits the water impermeable polymer film to being laminated directly to the second surface of the secondary backing, which excludes 


Allowable Subject Matter
An updated search of the prior art has not produced any art that would render the claims unpatentable.    
The prior art fails to teach or suggest a carpet comprising the recited greige good, precoat composition, and secondary backing system comprising (a) the recited woven fabric having polypropylene and/or polyethylene terephthalate fibers needlepunched therein and (b) the recited engineered polymer film comprising a polypropylene core sandwiched between two outer layers of polyethylene, wherein said film is laminated directly to the surface of the secondary backing after said secondary backing is preheated, and wherein said film is water impermeable.  Therefore, claims 1, 4, 6-16, 26, 40-42, 44, 45, 49, and 90-92 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 14, 2022